DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 2, 9, and 16 have been cancelled. Claims 1, 3-8, 10-15, and 17-20 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,636,155, U.S. Patent No. 10,152,801, and U.S. Patent No. 9,582,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (apparatus and computer software product) for depth mapping, comprising: receiving optical radiation reflected from multiple points on an object; processing the received optical radiation to generate depth data comprising multiple candidate depth coordinates for each of a plurality of pixels and respective measures of confidence associated with the candidate depth coordinates, wherein the multiple candidate depth coordinates comprise, for at least some of the pixels, a null coordinate indicating that no valid depth coordinate was found; selecting one of the candidate depth coordinates at each of the plurality outputting a depth map of the object comprising the selected one of the candidate depth coordinates at each of the plurality of the pixels, including the null coordinate at one or more of the pixels in the depth map.
Polzin et al. (Hereafter, “Polzin”) [US 2010/0303289 A1] discloses an image camera component 70 may include an IR light component 72, a three-dimensional (3-D) camera 74, and an RGB camera 76 that may be used to capture the depth image of a capture area [See Polzin, 0054]. For example, in time-of-flight analysis, the IR light component 72 of the capture device 60 may emit an infrared light onto the capture area and may then use sensors to detect the backscattered light from the surface of one or more targets and objects in the capture area using, for example, the 3-D camera 74 and/or the RGB camera 76 [See Polzin, 0054]. In some embodiments, pulsed infrared light may be used such that the time between an outgoing light pulse and a corresponding incoming light pulse may be measured and used to determine a physical distance from the capture device 60 to a particular location on the targets or objects in the capture area [See Polzin, 0054]. Additionally, in other example embodiments, the phase of the outgoing light wave may be compared to the phase of the incoming light wave to determine a phase shift [See Polzin, 0054]. The phase shift may then be used to determine a physical distance from the capture device to a particular location on the targets or objects [See Polzin, 0054]. According to an example embodiment, the depth information may include a depth image [See Polzin, 0089]. The depth image may be a plurality of observed pixels where each observed pixel has an observed depth value [See Polzin, 0089]. For example, the depth image may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in 
FIG. 6 illustrates an example embodiment of a depth image 400 that may be received at 305 [See Polzin, 0090]. According to an example embodiment, the depth image 400 may be an image or frame of a capture area captured by, for example, the 3-D camera 74 and/or the RGB camera 76 of the capture device 60 described above with respect to FIG. 2 [See Polzin, 0090]. As shown in FIG. 6, the depth image 400 may include a human target 402 and one or more non-human targets 404 such as a wall, a table, a monitor, or the like in the captured scene [See Polzin, 0090]. As described above, the depth image 400 may include a plurality of observed pixels where each observed pixel has an observed depth value associated therewith [See Polzin, 0090]. For example, the depth image 400 may include a two-dimensional (2-D) pixel area of the captured scene where each pixel in the 2-D pixel area may represent a depth value such as a length or distance in, for example, centimeters, millimeters, or the like of a target or object in the captured scene from the capture device [See Polzin, 0090]. In one example embodiment, the depth image 400 may be colorized such that different colors of the pixels of the depth image correspond to different distances of the human target 402 and non-human targets 404 from the capture device [See Polzin, 0090]. For example, according to one embodiment, the pixels associated with a target closest to the capture device may be colored with shades of red and/or orange in the depth image whereas the pixels associated with a target further away may be colored with shades of green and/or blue in the depth image [See Polzin, 0090].

Polzin fails to explicitly disclose processing the received optical radiation to generate depth data comprising multiple candidate depth coordinates for each of a plurality of pixels and respective measures of confidence associated with the candidate depth coordinates, wherein the multiple candidate depth coordinates comprise, for at least some of the pixels, a null coordinate indicating that no valid depth coordinate was found; outputting a depth map of the object comprising the selected one of the candidate depth coordinates at each of the plurality of the pixels, including the null coordinate at one or more of the pixels in the depth map.
Fusion of Time-of-Flight Depth and Stereo for High Accuracy Depth Maps by Jiejie Zhu, Liang Wang, Ruigang Yang, and James Davis (Hereafter "Zhu") discloses a method for using data from both time-of-flight and stereo methods to produce enhanced depth estimates [See Zhu, Page 2]. The TOF sensor we have is a Swiss Ranger SR3000 [3], which can continuously produce a depth map of 176 x 144 resolution with an operational range up to seven meters [See Zhu, Page 2]. 
respective measures of confidence associated with the candidate depth coordinates, wherein the multiple candidate depth coordinates comprise, for at least some of the pixels, a null coordinate indicating that no valid depth coordinate was found; outputting a depth map of the object comprising the selected one of the candidate depth coordinates at each of the plurality of the pixels, including the null coordinate at one or more of the pixels in the depth map.
Hager et al. (Hereafter, “Hager”) [US 2004/0105580 A1] discloses a system and method for acquiring three-dimensional (3-D) images of a scene [See Hager, Abstract]. The system includes a projection device for projecting a locally unique pattern (LUP) onto a scene, and sensors for imaging the scene containing the LUP at two or more viewpoints [See Hager, Abstract]. A computing device matches corresponding pixels in the images by using the local uniqueness of the pattern to produce a disparity map [See Hager, Abstract]. A range map can then be generated by triangulating points in the imaged scene [See Hager, Abstract]. 
For the specific embodiment disclosed above, when performing matching to compute disparity maps, the size of the match window is the size of the pattern window multiplied by the factor 2.6 rounded to the nearest odd integer [See Hager, 0069]. Thus, for the Bin2x8 pattern, the match window size is chosen to be 5 by 21 [See Hager, 0069]. With this, the algorithm for computing a disparity map for a straight LUP based on the Bin2x8 pattern using a single band pattern image then proceeds as follows [See Hager, 0069]: 1. Matching from windows in the C1 camera image to windows in the C2 camera image is performed using a match window size of at least 5 by 21 [See Hager, 0070]. Matches that fall below a correlation -6 are discarded and their correlation score is set to zero [See Hager, 0070]. 2. Optionally, matching from the C2 camera image to the C1 camera image is performed using the same window size [See Hager, 0071]. Disparities that do not agree within 2 disparity values in C1-C2 and C2-C1 matches are discarded and their correlation score is set to zero [See Hager, 0071]. 
Following disparity map generation, the preferred embodiment optionally performs a second pass of disparity calculation whereby small areas of pixels where disparities were not calculated using the algorithm above are inferred from neighboring disparities, and subsequently scored using normalized cross correlation [See Hager, 0092]. Those values that are scored above a threshold of 0.5 are retained as valid disparities [See Hager, 0092]. Following this disparity map computation, disparity values are optionally refined to subpixel accuracy using local optimization techniques [See Hager, 0093]. Methods for implementing such subpixel registration are themselves well known and would be familiar to one of ordinary skill in the art [See Hager, 0093].
However, Hager fails to explicitly disclose processing the received optical radiation to generate depth data comprising multiple candidate depth coordinates for each of a plurality of pixels and respective measures of confidence associated with the candidate depth coordinates, wherein the multiple candidate depth coordinates comprise, for at least some of the pixels, a null coordinate indicating that no valid depth coordinate was found; outputting a depth map of the object comprising the selected one of the candidate depth coordinates at each of the plurality of the pixels, including the null coordinate at one or more of the pixels in the depth map.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482